Citation Nr: 0005388	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Wuesthoff Memorial Hospital from 
April 13, through April 18, 1997.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of decisions of the Department of Veterans Affairs 
(VA) Medical Center in Bay Pines, Florida (VAMC), which found 
that payment or reimbursement of medical expenses incurred at 
Wuesthoff Memorial Hospital from April 13, through April 18, 
1997, were not warranted.  


FINDINGS OF FACT

The veteran has not alleged that he has met the three 
elements necessary for payment or reimbursement of 
unauthorized medical expenses incurred at Wuesthoff Memorial 
Hospital from April 13, through April 18, 1997.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding payment or reimbursement of unauthorized 
medical expenses incurred Wuesthoff Memorial Hospital from 
April 13, through April 18, 1997.  38 U.S.C.A. §§ 1728, 5107 
(West 1991); 38 C.F.R. § 17.120 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability;

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991 & Supp. 1995); 38 C.F.R. § 17.120 (1996).  

Where an appellant does not, at least, allege all three 
elements for payment or reimbursement of unauthorized medical 
expenses, the claim is not well grounded.  Parker v. Brown, 7 
Vet. App. 116 (1994).  

Service connection is currently in effect for posttraumatic 
stress disorder (PTSD), rated 100 percent disabling, and 
recurrent dislocation of the left shoulder, rated 20 percent 
disabling.  The veteran's total disability rating has not 
been found to be permanent.  

Review of the record shows that the veteran was taken to the 
emergency room of the incurred Wuesthoff Memorial Hospital on 
April 13, 1997.  He complained of anterior chest pain 
radiating to the left arm that began at 3:30 that morning.  
The veteran was admitted to the hospital, with a diagnosis of 
acute myocardial infarction.  

The veteran has pointed out that he is rated 100 percent 
disabling and that the VA should assume responsibility for 
the cost of this hospitalization due to the emergent nature 
of the admission.  He asserts that his 100 percent rating 
makes him eligible for treatment at VA expense and cites 
38 C.F.R. § 17.52 in support of his claim.  He does not 
assert that he was treated for a service connected disablity 
or that the acute myocardial infarction that was the cause of 
the hospitalization aggravates one of his service connected 
disabilities.  Nor does the evidence show that these criteria 
have been met.  He specifically states that he makes no 
contention regarding the permanency of his total rating, 
contending that this is not a requirement for payment.  While 
the veteran is totally disabled by reason of his PTSD, it has 
been specifically found by the RO that this rating is not 
permanent.  Thus, the veteran has not made an "ipse dixit 
averment" and the claim is not plausible and must be denied.

Regarding the contention that authorization is provided under 
criteria set forth in 38 U.S.C.A. § 1703 and 
38 C.F.R. § 17.52, it is noted that those sections provide 
that hospital care may be authorized for certain veteran's, 
including those rated as service connected at 50 percent or 
more.  However, where treatment is rendered at a private 
facility without prior authorization there is no legal remedy 
for reimbursement of expenses under this provision.  See 
Malone v Gober, 10 Vet. App. 539 (1997).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that is necessary for an equitable 
adjudication.


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at Wuesthoff Memorial Hospital from 
April 13, through April 18, 1997, is denied.  



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

